DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chase Brill on 10 May 2021.

15. (Currently Amended) A method of using a medical connector, the method comprising: 
providing a medical connector comprising:




a housing comprising a first medical device connection portion, a second medical device connection portion, and a male connector connection portion; 
a valve body comprising:
a head portion configured to close the male connector connection portion, the head portion comprising a slit that extends in a radial direction from a center axis of the male connector connection portion to an outer peripheral surface of the head portion on a first side of the valve body, and
a body portion extending from the head portion; and a medical device connection portion communication passage defined by the housing and the valve body and configured to guide a fluid from the first medical device connection portion to the second medical device connection portion, wherein the medical device connection portion communication passage comprises:
an annular flow passage surrounding an outer peripheral surface of the body portion of the valve body, and
a longitudinal flow passage extending in a longitudinal direction from the annular flow passage;
wherein the medical connector is configured such that, when a male connector is inserted into the male connector connection portion, the male connector presses the head portion of the valve body while contracting and deforming the body portion of the valve body, and the fluid is flowable from the male connector connection portion to the medical device connection portion communication passage through a gap defined by the housing and the slit of the head portion that has been opened by the pressing of the head portion wherein, in a cross section perpendicular to [[a]] the center axis of the male connector connection portion, the first medical device connection portion is on [[a]] the first side of the valve body, the annular flow passage extends around the valve body from the first side of the valve body to a second side of the valve body opposite the first side, and the longitudinal flow passage is entirely on the second side of the valve body,
wherein the medical connector is configured such that all fluid that flows from the first medical device connection portion to the second medical device connection portion does so by passing through the annular flow passage and the longitudinal flow passage that is located entirely on the second side of the valve body; and
inserting a male connector into the male connector connection portion such that the male connector presses the head portion of the valve body while contracting and deforming the body portion, and the fluid flows from the male connector connection portion to the medical device connection portion communication passage through [[a]] the gap defined by the housing and the slit of the head portion .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the amendments to Claim 15 subject the method to rejoinder by including all the limitations of the allowable device Claim 1. The prior art fails to disclose, suggest, or otherwise render obvious the proposed arrangement of a valve wherein the flow through the valve is directed as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/10/2021